DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection in section 3 of the detailed portion of the office action mailed 29 September 2021 is withdrawn in view of applicant’s arguments and amendments filed 27 February 2022.  A modified rejection is given below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pelzer et al. (U.S. 2009/0197044 A1) in view of Haines, Jr. et al. (U.S. 4,397,894) further in view of Hill (U.S. 1,035,190).
       Pelzer et al. teaches a sound absorbing heat shield with an outer perforated metal layer and an inner inorganic fiber sound absorbing layer (abstract, Figure 2).  Haines, Jr, et al. teaches the perforation of an outer cover layer of a mineral fiber board where the perforations extend into the fiber layer to increase the sound absorption of the fiber layer (col. 2, lines 45 to 55, the Figure).  Hill teaches forming a perforation in a metal sheet where a prong (element 4, Figure 4) is formed on one side of the opening in order to better join the metal sheet to a fiber layer by having the prong embedded in the fiber layer ((page 1, lines 80-90).  The instant invention claims a sound absorption construction with an outer perforated inorganic layer and perforations that extend down into an inorganic fibrous layer, where the inorganic layer is embedded in the inorganic fibrous layer.  It would have been obvious to one of ordinary skill in the art to have extended the perforations of Pelzer et al. into the fiber layers of the heat shields of Pelzer et al. in order to increase sound absorption because of the teachings of Haine, Jr. et al.  It still further would have been obvious to have to have formed the perforation of Pelzer et al. in view of Haine, Jr. et al. with a prong that is embedded into the fiber layer to better join the fiber and metal layers because of the teachings of Hill. Variation in hole size and number is taken as being within the ordinary skill of the art depending on the sound to be absorbed.

Applicant's arguments filed 27 February 2022 have been fully considered but they are not persuasive.
     Applicant argues that the previous rejection did not show the inorganic layer being embedded in the fiber layer as is now instantly claimed.  The Hill reference has been added to the modified rejection to clearly teach this limitation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783